DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of claims
This office action is in response to the amendment received on 07/19/2021.
Claims 1 and 9 were amended.
Claims 2, 6, 7, 10, 13-15 were canceled.
Claims 1, 3-5, 8, 9, 11, 12 and 16 are pending.
Claims 1, 3-5, 8, 9, 11, 12 and 16 were examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/19/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 8, 9, 11, 12 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.

Claims 1, 3-5, 8, 9, 11, 12 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

According to MPEP 2106 II, It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 I C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined.  With respect to claims 1 and 9, the claims recite certain language directed to non-functional descriptive material. Claims 1 and 9 recite “the first financial institution certificate being issued from a first financial institution”; “the second financial institution certificate being related to the first financial institution certificate”; “the verification result including an indication that the second financial institution certificate is/is not authentic”. However, the limitations refer only to either describing the data (i.e. certificates/results) - (see  being issued from a first financial institution...”; “a second financial institution certificate related to the first financial institution certificate and issued subsequent to the first financial institution certificate in response to the first request...”  language directed to not positively recited method steps. See MPEP 2111.04.Claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). In an effort to provide compact prosecution, the language identified above in the independent claims was considered as an integral part of the identified abstract idea, however this effort shouldn’t be characterized as providing patentable weight to language that should be granted none. Examiner notes that the analysis of the dependent claims is performed in a similar fashion.
In the instant case, claims 1, 3-5 and 8 are directed to a method, and claims 9, 11, 12 and 16 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 

a. “a managing server creating a transaction information and transmitting the transaction information to a blockchain server for storage in the blockchain server, the transaction information including a first index hash value of a first financial institution certificate, the first financial institution certificate being issued from a first financial institution, wherein the creating includes generating the first index hash value by processing at the managing server the first financial institution certificate with a hashing algorithm to create the first index hash value”;b. “the blockchain server storing the transaction information along with a transaction ID and transmitting the transaction ID to the managing server”;c. “the managing server transmitting to a financial institution terminal the transaction ID, received from the blockchain server, and corresponding to the transaction information”;d. “a user terminal transmitting to the financial institution terminal a first request for the first financial institution certificate”;e. “the financial institution terminal transmitting to the user terminal the transaction ID and a second financial institution certificate related to the first financial institution certificate and issued subsequent to the first financial institution certificate in response to the first request”;f. “the user terminal transmitting to the managing server a second request for determining whether the second financial institution certificate is verified, wherein the second request includes the transaction ID and the second financial institution certificate”;g. “the managing server acquiring the transaction information from the blockchain server using the transaction ID”;h. “the managing server comparing (i) the first index hash value associated with the first financial institution certificate, and (ii) a second index hash value associated with the second financial institution certificate and determining if there is a match between the first hash value and the second hash value”; andi. “the managing server providing to the user terminal a verification result generated by comparing the first index hash value and the second index hash value, the verification result including an indication that the second financial institution certificate is authentic in response to the managing server determining that the match exists, and the verification result including an indication that the second financial institution certificate is not authentic in response to the managing server determining that the match does not exist.”
Therefore, the portions highlighted in bold above recite electronic recordkeeping and ID verification, which is an abstract idea grouped within the certain methods of organizing human activity and mathematical concepts grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of a bank creating and notarizing a note, providing the note to a customer upon request and the commercial or legal interaction of the customer requesting verification of authenticity of the note with a notary. In addition, the claims are also grouped within mathematical concepts because the steps recited describe matching a hash created with a hashing algorithm, which is represented by a formula. As explained in the MPEP and the October 2019 Update, in situations like this 

Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), a managing server, a user terminal, a financial institution terminal, a blockchain server only serves to use computers as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions such as: creating… ant transmitting… information…, storing… information… and transmitting ID…, transmitting... ID, transmitting... request..., transmitting… ID and… certificate…, transmitting… request…, acquiring… information…, comparing… value… and… value… and determining if there is a match…, providing… result...  The use of a processor/computer as a tool to implement the abstract idea does not integrate the 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a managing server, a user terminal, a financial institution terminal, a blockchain server to perform the steps amounts to no more than using a computer or processor to automate and/or 

j) further comprising retrieving the transaction information from the blockchain server by using the transaction ID as key value to search for the transaction information, and then transmitting the transaction information from an e-wallet of the blockchain server. k) further comprising the managing server processing the second financial institution certificate and acquiring the second index hash value by using the hashing algorithm of a hashing engine of the managing server. l) wherein the managing server creating the verification result of the second financial institution certificate, the verification result serving as an indication that the second financial institution certificate is not forged in response to the first index hash value and the second index hash value being identical to each other, and wherein the verification result further serves as an indication that the second financial institution certificate is forged in responds to the first index hash value and the second index hash value not being identical to each other. m) wherein the transaction information includes the first index hash value and operation code return information. 

With respect to claims 8 and 16, the claims further recite item m) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what transaction information includes. Those statements are insufficient to significantly alter the eligibility analysis. 
Therefore, dependent claims 8 and 16, which represent additional language m) do not alter the analysis provided with respect to independent claims 1 and 9. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.
With respect to claims 3 and 11, the claims recite item j) above, which represent the additional elements/functions of retrieving… information… and transmitting… information. This language further elaborates in the abstract idea of electronic recordkeeping and ID verification identified above with respect to the independent claims 1 and 9. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, 

With respect to claims 4 and 12, the claims recite item k) above, which represent the additional elements/functions of processing… certificate and acquiring… value…. This language further elaborates in the abstract idea of electronic recordkeeping and ID verification identified above with respect to the independent claims 1 and 9. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 5, the claim recites item l) above, which represent the additional elements/functions of creating… result…, in addition to the statements directed to non-functional descriptive material by describing what the verification result "serves" as an indication/to indicate. Those statements are insufficient to significantly alter the eligibility analysis. The additional elements/functions of creating… result… further elaborates in the abstract idea of electronic recordkeeping and ID verification identified above with respect to the independent claims 1 and 9. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement 

Therefore, while dependent claims 3, 4, 5, 11, 12, which represent additional language j), k), l), slightly modify the analysis provided with respect to independent claims 1 and 9, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-5, 8, 9, 11, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 9 recite “a second financial institution certificate related to the first financial institution certificate and issued subsequent to the first financial institution certificate in response to the first request.” It is unclear by the claim language whether the “second financial institution certificate” is a certification of a “second financial institution” or whether it is a “second certificate” of the (same) “first financial institution”. The claim amendments do not cure this duality, as it is still “unclear whether a FI certificate from a second financial institution satisfies the requirements of claim 1 as a “second financial institution certificate.” (see Patent Board decision dated 05/17/2021, page 18). The claims were amended to recite that this certificate is “related to” the first certificate and issued “subsequent to” the first certificate, however the ambiguity still persists as one of ordinary skill in the art would not be able to reasonably determine whether the “second financial institution certificate” is a certification of a “second financial institution” or whether it is a “second certificate” of the (same) “first financial institution”. Dependent claims 3-5, 8, 11, 12 and 16 are also rejected since they depend on claims 1 and 9, respectively.


Response to Arguments/Amendments
Applicant Initiated Interview
On 07/26/2021 an Applicant Initiated interview was conducted. Examiner proposed suggestions to attempt to render the claims eligible. On 08/30/2021 Applicant filed a summary of the interview, reciting that “Applicant subsequently submitted an amendment to the claims to add language as discussed during the interview”. This amendment was not made of record. Examiner welcomes Applicant’s willingness to attempt to place the Application in condition for allowance but is constrained by the current claims of record, dated 07/19/2021. Applicant is encouraged to contact Examiner to attempt to incorporate into the claims the suggestions discussed during our said interview.

Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 9-12, filed on 07/19/2021), with respect to the rejection of claims 1, 3-5, 8, 9, 11, 12 and 16 under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. Examiner is bound to the PTAB decision dated 05/17/2021. In view of the broadest reasonable interpretation of the claims, the proposed claim amendments do not significantly alter the eligibility analysis, therefore the claims are still rejected as being directed to a judicial exception. A new analysis following the current guidelines is herein provided. The new and amended claims do not offer significantly more than the abstract idea itself, therefore the claims are still rejected under 35 USC § 101 as further detailed above.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 12, filed on 07/19/2021), with respect to the rejection of claims 1, 3-5, 8, 9, 11, 12 and 16 under 35 USC § 112(b) have been fully considered and are persuasive, in part. With respect to lack of antecedent basis in claims 1, 3-5, 8 and 9, Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejections were withdrawn. With respect to ambiguity of term "second financial institution certificate” in claims 1 and 9, Applicant asserts “the claims have been amended to make clear the distinction between the first and second financial institution certificates”. Examiner respectfully disagrees that this amendment addresses the identified issue. The claims are rejected as it is still unclear whether the “second financial institution certificate” is a certificate of a second financial institution or whether it is a second certificate of the financial institution. Specifically, the newly introduced language “a second financial institution certificate related to the first financial institution certificate and issued subsequent to the first financial institution certificate in response to the first request” does not cure this deficiency as the language “related to”, in addition to the temporal relationship between the issuance of the two certificates is insufficient to clearly define in the claims whether the language second financial institution certificate is directed to a second certificate issued by the first financial institution or is a certificate issued by a second financial institution. Therefore the claims are still rejected under 35 USC § 112(b) as further detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Patent Literature
Pavlik (US 6,807,633 B1) discloses digital signature system, including applying a hash algorithm to a digital certificate, and then comparing the data word returned from the hash algorithm with the data word extracted from the digital signature of the digital certificate. .
Kirovski et al. (US 2010/0058064 A1) disclose login authentication using a trusted device, including using a digital certificate to verify the authenticity of another entity.
Ashley et al. (US 2015/0131797 A1) disclose executing electronic contract on nfc enabled mobile devices, including decrypting a hash function of an electronic contract using a public key within a public key certificate and comparing it with a fresh hash function of the electronic contract.
Piersol (US 2012/0233029 A1) discloses generating printable certificates to verify log authenticity, including a certificate useful for proving the authenticity of a document.
Lambiase et al. (US 2009/0240936 A1) disclose system and method for storing client-side certificate credentials, including comparing a decrypted digital signature with a current Hash-Value.


Non-patent Literature

Kim et al. (NPL 2008, listed in PTO-892 as reference "U") disclose Design and Implementation of Certificate Validation Mechanism Using Reduction Signature in Distributed Domain Environment, including a validation mechanism of a certificate, which can check status of certificate that is used in transactions on real-time basis.
Martinez-Pelaez et al. (NPL 2008, listed in PTO-892 as reference "V") disclose Efficient Certificate Path Validation and Its Application in Mobile Payment Protocols, including a certificate issuing process in a hierarchical architecture.
Albasheer et al. (NPL 2013, listed in PTO-892 as reference "W") disclose Enhanced model for PKI certificate validation in the mobile banking, including multiple known models to verify the validity of the certificates in a PKI system.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685